Case 20-32633-sgj11 Doc 173 Filed 11/16/20                  Entered 11/16/20 11:24:41      Page 1 of 3




United States Department of Justice
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-8967

Lisa L. Lambert,
Assistant United States Trustee
lisa.l.lambert@usdoj.gov


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                                  §
                                                        §
Studio Movie Grill Holdings,                            §   Case No. 20-32633-sgj-11
LLC, et al.,                                            §   Chapter 11
                                                        §
                                                        §
Debtors-in-Possession.                                  §   (Jointly Administered)


                   Appointment of the Official Unsecured Creditors’ Committee

TO THE HONORABLE STACEY G.C. JERNIGAN, U.S. BANKRUPTCY JUDGE:

         In accordance with 11 U.S.C. §1102(a)(1), the United States Trustee appoints the following

creditors to the Official Unsecured Creditors’ Committee in the above-referenced case:


                                              Committee Members:

                                              Michael Esqueda
                                            4212 Lightning Court
                                           Bakersfield, CA 93312
                                                661-496-4151
                                        Michaelesqueda94@gmail.com




Appointment of Official Unsecured Creditors Committee                                  Page 1 of 3
Case 20-32633-sgj11 Doc 173 Filed 11/16/20               Entered 11/16/20 11:24:41   Page 2 of 3




                                            Segars Group LLC
                                      Attn: Barry D. Segars, President
                                          14355 Providence Road
                                             Milton, GA 30004
                                               770-757-7279
                                             678-624-7708-fax
                                         bsegars@segarsgroup.com



                                    BwanaTheater Partners, LLC
                            Attn: Lauren Goldstein, Co-Managing Member
                                     6632 Telegraph Road, #193
                                     Bloomfield Hills, MI 48301
                                            248-885-8480
                                          248-630-2637-fax
                                      laurenfgoldstein@me.com



                                          Spirit Realty, L.P.
                               Attn: Daniel Rosenberg, Sr. Vice President
                                  2727 North Harwood Street, Ste. 300
                                           Dallas, TX 75201
                                             972-476-1958
                                     drosenberg@spiritrealty.com



                                      Performance Food Group, Inc.
                                         d/b/a Vistar Corporation
                                   Attn: Bradley Boe, Director of Credit
                                    188 Inverness Drive West, 7th Floor
                                          Englewood, CO 80112
                                               303-662-7121
                                             303-898-8137-cell
                                           Brad.boe@pfgc.com




Appointment of Official Unsecured Creditors Committee                            Page 2 of 3
Case 20-32633-sgj11 Doc 173 Filed 11/16/20                    Entered 11/16/20 11:24:41       Page 3 of 3




Dated:            Dallas, Texas                               WILLIAM T. NEARY,
                  November 16, 2020                           UNITED STATES TRUSTEE



                                                        By:   /s/ Lisa L. Lambert
                                                              Lisa L. Lambert
                                                              Assistant United States Trustee
                                                              TX Bar # 11844250
                                                              Office of the United States Trustee
                                                              1100 Commerce Street, Room 976
                                                              Dallas, Texas 75242
                                                              (214) 767-8967
                                                              lisa.l.lambert@usdoj.gov




Appointment of Official Unsecured Creditors Committee                                     Page 3 of 3
